DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/11/2022 has been entered.
 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  Regarding claims 1 and 11, the prior art of record fails to teach or suggest identifying one or more free IP subnets that are predicted to be unutilized in a first data center during a specific time period, reserving the one or more free IP subnets and storing the one or more free IP subnets in the repository, and identifying a number of additional IP subnets that are predicted to be added to a second data center during the specified time period in combination with the other limitations of each respective independent claim.  Streijl, the most similar prior art of record, discloses monitoring IP pool utilization and if it is above a predetermined threshold, forecast a quantity of required IP pools and remove from an inventory of available IP pools said quantity of IP pools and assign them automatically to network equipment.  However, Streijl's inventory of available IP pools are not predicted to be unutilized during a specified period of time because they have already been determined as being available.  There is no prediction of availability or unutilization.  Claims 2-10 and 12-20 are allowed by virtue of their dependency on claims 1 and 11, respectively. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent No. 7349392 (Banerjee) – An IP address assignment scheme is well suited for enabling an Internet Data Center (IDC) to assign IP addresses to its customers such that the IDC’s network address space is efficiently utilized.  However, there is no prediction of unutilized IP subnets and a generic statement  of supporting customers’ future expansion needs. 
U.S. Patent No. 7197549 (Salama et al.) – On-demand management of IP address pools includes allocating an unused IP address from a local IP address pool designated for a remote domain.  However, the IP address from the local IP address pool is determined to be unused not predicted at a specified time period. 
U.S. Patent Application Publication No. 2019/0334785 (Penar et al.) – Forecast lower utilization of a network in order to allow the safe reallocation of the unused or excess network capacity while managing any risk of violating service level agreements.  However, there is no disclosure as to the prediction of adding a particular number of IP subnets to a second data center during a specified time period.  Penar’s reallocation of unused network capacity is in response to detecting via a usage measurement (not a prediction) that the network receiving the unused network capacity requires additional network capacity. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553. The examiner can normally be reached Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T TRAN/Primary Examiner, Art Unit 2452